DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-15, 17, and 19-20 are pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from claim 18, which is now canceled. As discussed in MPEP 608.01(n), “[i]f the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete.” That is the case here and as such, claim 20 is rejected as incomplete. 
For purposes of compact prosecution, the claim will be considered as dependent upon claim 10 as claim 20 contains similar limitations as claim 12, which also depends upon claim 10, but the scope of the claim is not clear as drafted due to the dependency upon a canceled claim as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al. (US 2016/0046044), hereinafter Santiago, in view of Nicholls et al. (US Patent No. 3,979,249), hereinafter Nicholls.  
Regarding claims 1 and 6, Santiago discloses a composite material molding jig comprising: (a) a tube having flexibility (‘bladder’ 308 – not illustrated, prior to reinforcement, par. 0071-0073); and (b) at least one rigid plate (‘reinforcement’) which reinforces the strength of the tube at least partially (par. 0041-0046, 0054-0058, 0060-0068 all explain that the reinforcement take up less than the full cross-section of each side of the bladder as illustrated in at least Fig. 4 thus reinforcing the strength “partially” as in claim 1), and wherein the tube has the capability to be used in a state where air is introduced inside the tube (bladder) (par. 0051) as this is a functional limitation implied by the intended use.
Santiago further discloses (as in old claim 2/claim 1 as amended) that the at least one rigid plate includes at least two plates placed with at least one clearance (par. 0042-0043 explain that the length and width can be made shorter than the length/width of the bladder as illustrated in Figs. 4-6). 
Additionally, as explained in par. 0057 and as shown in Fig. 4, the first end reinforcement (428) and second end reinforcement (430) run across the structure in a manner perpendicular to a length direction of the tube (across the width), and suppress deformation of the tube in a manner as explained (par. 0073-0074) while allowing deformation in certain other desired manners as is also explained. 
Santiago does not explicitly disclose that the rigid plate reinforcement is made up of a metal or carbon fiber reinforced plastic as now required in claim 1, instead discussing that the material is an aramid or fiberglass material (par. 0041, 0046), or the embedding of the reinforcement into the bladder as in claim 6. 
However, Nicholls discloses a similar apparatus to that of Santiago above, in that it has reinforcements within an elastomeric sheet (Nicholls, abstract) and is used to produce a “shaping 
Additionally, one of ordinary skill in the art would have had a reasonable expectation of success from incorporating the techniques of Nicholls into the above apparatus of Santiago because both are involved in the production of similar “molds”/”mandrels” to produce materials on the outer surface of the mold/mandrel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the reinforcements above are “completely embedded” in the elastomeric bladder of Santiago above, as is shown by Nicholls and additionally specify that they are made up of a carbon fiber reinforcement material as Nicholls demonstrates that such a material is a suitable alternative to fiberglass for reinforcement of a similar type of bladder material. 
Regarding claim 3, Santiago/Nicholls discloses the subject matter of claim 1, and further discloses that the composite material molding jig supports a structure during curing (Santiago, par. 0081-0083, 0088), the composite material structure has an elongated structure (202) and a panel (122) (Fig. 2), the elongated structure (202) having a hat-shaped cross section (par. 0034), with a “cap” (top) and two “webs” (sides) (as shown in Fig. 2, with the top (cap) and sides (webs) unlabeled but a part of elongated structure 202), the elongated structure (202) being 
Regarding claim 4, Santiago/Nicholls discloses the subject matter of claim 3, but does not appear to explicitly disclose omitting a rigid plate from the panel side of the bladder, but does explain (Santiago, par. 0050-0053) that the bladder can be made of any number of shapes with any number of reinforcements covering a partial portion of the structure. As such, one of ordinary skill in the art would have found it obvious to have modified the above to have specified that in one embodiment, there is no added reinforcement to the bladder along a surface of the bladder as is required by the claim under BRI. 
Regarding claim 5, Santiago/Nicholls discloses the subject matter of claim 3, and in Santiago, Fig. 5, which shows the bottom of Fig. 4, there appears to be at least one third plate (502) as a reinforcing panel located on the bottom (panel side) of the structure. Additionally, as explained in Santiago, par. 0050-0053, the bladder can be made with any number of reinforcements covering a partial portion of the structure. It has been held that the duplication/separation of parts supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are multiple plates making up the 
Regarding claims 7-8, Santiago/Nicholls discloses the subject matter of claim 1, and further discloses either embedding part of the reinforcements (Santiago, par. 0041) as in claim 7, or placing the reinforcements to stick to an inner surface of the bladder (par. 0046) as in claim 8.  
Regarding claim 9, Santiago/Nicholls discloses the subject matter of claim 1, and further discloses that the tube (bladder) is made of an elastomer (rubber) (Santiago, par. 0071-0072) and the rigid plate (reinforcement) is made of a composite material which is a resin reinforced by fibers (par. 0041, 0046), and this is also met above by Nicholls as noted in claim 1. 
Regarding claims 10-11 and 17, Santiago/Nicholls discloses the composite material molding jig as in claims 1/3 above, and further discloses a method of using the composite material molding jig as to produce a composite material structure having a two-dimensional closed surface (Santiago, Fig. 2, par. 0033, 0049, 0088) where the “two-dimensional closed surface” is interpreted as the interface between composite ply (122) and stiffener (202) as shown in Fig. 2.  
Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago (US 2016/0046044) in view of Nicholls (US Patent No. 3,979,249) as applied to claims 10-11 above, and further in view of Allen et al. (US Patent No. 6,458,309), hereinafter Allen.
Regarding claims 12 and 19-20, Santiago/Nicholls discloses the subject matter of claims 10-11 as discussed above, but does not explicitly disclose the steps as recited in the claimed invention for forming a panel using the bladder. 

Allen further discloses (a) laminating first prepreg sheets or first fiber sheets for a panel on a mold (“first uncured composite layer” 34) (Allen, 6:18-6:34); (b) placing a composite material molding jig on which second prepreg sheets or second fiber sheets for a reinforcement of the panel (or the ‘elongated structure’ portion as in claim 3 above) (Allen, 7:1-7:29, resulting in the same arrangement as is claimed); (c) bagging the laminated (tacked) first and second prepreg sheets or fiber sheets by covering them with a bagging film and decompressing an area covered with the bagging film, with the interior of the hollow mandrel being open to the atmosphere (Allen, 7:30-7:54); (d) producing the composite material structure by thermally curing the uncured resin after the bagging (Allen, 7:55-8:4); and (e) removing the composite material molding jig from the composite structure after the curing (Allen, 8:8-8:9 discusses this aspect specifically of removing the jig from the composite structure). 
One of ordinary skill in the art would have found it obvious to have applied these method steps to the disclosure of the molding jig above from Santiago as both Allen and Santiago use similar “molding jigs” which are interior to the plies and force them outwards, acting as the interior molding surface to plies that are applied to the outer surface of the jig. Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques from Allen into the disclosure of Santiago above, as to form a different type of stringer with a similar type of jig. Accordingly, one of ordinary skill in the art would have found it obvious to have modified the above from Santiago to further specify that the 
Regarding claim 13, Santiago/Nicholls/Allen discloses the subject matter of claim 12 as discussed above, and further discloses placing of a rigid positioning jig (“throw in block” 52) within the mandrel and pulling the block out of the jig (Allen, 9:17-9:19) after the curing of the material (as explained fully in Allen, 9:11-9:55). It would have been obvious to one of ordinary skill in the art to have combined these limitations with the above limitations, for the same reasons as set forth in claim 12 above. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago (US 2016/0046044) in view of Nicholls (US Patent No. 3,979,249) and Allen (US Patent No. 6,458,309) as applied to claim 12 above, and further in view of Herbert, Jr (US Patent No. 5,087,193).
Regarding claims 14-15, Santiago//Nicholls/Allen discloses the subject matter of claim 12, and further suggests that the fiber sheets for the mold and the second fiber sheets are tacked (laminated) at the same time to the molding jigs since they are not compressed until after both sections of preform have been assembled together as explained above in claim 12, under the vacuum bag, but does not explicitly disclose the injection of resin as to further impregnate the fiber material as required in claims 14-15, even though the prepreg resin is thermosetting as described above. 
However, Herbert discloses a similar method to that of Allen above in that Herbert, within a flexible mold and a rigid mold, under a vacuum, also injects a resin into the mold under similar conditions to that of Allen above (Herbert, abstract, 6:9-6:23), thus demonstrating that this was known in the art for the production of similar composite components and thus one of 
With respect to the simultaneous nature of the steps above (as implied by “while” in the claim), it would have been obvious to one of ordinary skill in the art to have performed the steps at any convenient timing as required by the process being conducted, and the above “components” making up the requirements of the claim, are produced in a way that would allow for one of ordinary skill in the art to have produced them separately, but also at the same time (‘while’), for assembling further together afterwards under the vacuum bag. Accordingly, it would have further been obvious to one of ordinary skill in the art to have produced the parts making up the above as is claimed at the same time as to save the overall time required to produce the composite material product. 
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive with respect to the updated rejections above. In the remarks, Applicant argues that Santiago does not teach the newly-added limitation regarding the material of the rigid plate.
In response, it is pointed out that while Santiago does not explicitly disclose this material, Nicholls does, and the fiberglass (as disclosed by Santiago and Nicholls) and the carbon fibers (as disclosed by Nicholls) would act similarly as reinforcement materials as is known in the art. As such, the rejections have been updated as outlined above under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742